Citation Nr: 9901410	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant has basic eligibility for Dependents 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1977.  The veteran died on September [redacted], 1993.  
The appellant is the veterans son.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 determination by the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO), which found that the appellant was not eligible to 
receive Chapter 35 educational benefits.  The case was 
certified for appeal from the Nashville, Tennessee RO, as 
that is the appellants servicing RO.  In his February 1997 
substantive appeal, the appellant requested a hearing before 
a Travel Board.  A Travel Board hearing was scheduled at the 
Nashville RO on April 18, 1998.  The veteran did not appear 
for the April 18, 1998 Travel Board hearing.  The VA Form 21-
22 of record indicates that the veterans spouse is 
represented by The American Legion.  There is no VA Form 21-
22 of record from the appellant; however a local 
representative of the The American Legion submitted an VA 
Form 646 and a national representative of The American Legion 
provided a written brief presentation on the appellants 
behalf.   


FINDINGS OF FACT

1.  The veteran had active service from July 1952 to June 
1977; he died on September [redacted], 1993.  At the time 
of his death, service connection was in effect for Hodgkins 
disease, evaluated as 60 percent disabling. 

2.  The appellant was born on January [redacted], 1966; 
he was over the age 26 at the time of the veterans death.



3.  In a December 1993 rating decision, service connection 
was granted for the cause of the veterans death, effective 
from September [redacted], 1993.

4.  In March 1996, the RO received an Application for 
Survivors and Dependents Educational Assistance from the 
appellant.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for Dependents Educational Assistance benefits under Chapter 
35, Title 38, United States Code.  38 U.S.C.A. § 3512 (West 
1991); 38 C.F.R. § § 21.3040, 21.3041 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts in this case are not in dispute.  The 
appellant, who was born on January [redacted], 1966, is 
the son of the veteran.  The veteran had active service 
from 1952 to 1977 and died on September [redacted], 1993.  
By a rating decision in December 1993, service connection 
was granted for the cause of the veterans death, 
effective from September 20, 1993.  
In March 1996, the appellant submitted his claim for 
Dependents Educational Assistance under Chapter 35, Title 
38, United States Code.  By an August 1996 VA letter, the 
appellant was notified that he was not eligible for Chapter 
35 educational assistance, because he was more than 26 years 
old at the time of the veterans death.  The appellant 
contends that the veterans service-connected disability and 
treatment for such disability caused his system to weaken and 
that prior to his death, he was totally disabled.  The 
appellant maintains that because his father, the veteran, 
suffered and tolerated so much, he, the appellant, should be 
granted Chapter 35 educational benefits.

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran whose 
death was service-connected.  38 U.S.C.A. § 3501(a)(1)(A)(i) 
(West 1991); 38 C.F.R. §  21.3021(a)(1) (1998).  The basic 
beginning date of an eligible childs period of eligibility 
is his 18th birthday, or successful completion of secondary 
schooling, whichever occurs first; the ending date is the 
eligible childs 26th birthday.  38 U.S.C.A. § 3512(a) (West 
1991); 38 C.F.R. § 21.3041(a), (c) (1998).  If the child 
becomes eligible through the death of the veteran, the 
beginning date of eligibility will be the date of the 
veterans death, if it occurred after the childs 18th 
birthday and before his 26th birthday.  38 C.F.R. 
§ 21.3041(b)(iii) (1998). 

38 C.F.R. § 21.3041(d) sets forth certain prescribed events 
which may extend the eligible persons ending date beyond his 
or her 26th birthday.  Death of a veteran parent is one such 
event.  38 U.S.C.A. § 3512(a)(3) (West 1991); 38 C.F.R. 
§ 21.3041(d)(2)(1998).  However, 38 C.F.R. § 21.3040(c) 
clearly states that no person is eligible for educational 
assistance who reached his 26th birthday on or before the 
date the veterans death occurred.

The Board has thoroughly reviewed the facts of this case in 
conjunction with the applicable laws and regulations and 
concludes that there is simply no legal basis for the 
appellants claim.  Thus, the appellant is not eligible for 
Chapter 35 benefits.   38 U.S.C.A. § 3512 (West 1991); 38 
C.F.R. § 21.3040 (1998).

Initially, the Board notes that the veteran died after the 
appellants 26th birthday. The Board acknowledges the 
appellants contention that he should be entitled to benefits 
beyond his 26th birthday.  However, the circumstances listed 
under 38 C.F.R. § 21.3041(d) are for extending the ending 
dates for benefits, not for extending the beginning date.  
The trigger for the appellants eligibility was the grant of 
service connection for the cause of the veterans death 
effective in September 1993.  However, that death, as well as 
the grant of service connection, occurred after the 
appellants 26th birthday. 

In conclusion, the laws and regulations are clear and 
preclude eligibility in this case.  There is no statutory or 
regulatory provision that would permit entitlement to basic 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code.  Where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit.  Sabonis v, Brown, 6 Vet.App. 426 
(1994).  Therefore, the Board has no alternative but to deny 
the appellants appeal as he does not meet the legal criteria 
for eligibility for Chapter 35 educational assistance 
benefits.  

The Board notes that appellant appears to contend that the 
veteran should have been awarded a permanent and total rating 
prior to his death.  However, there is nothing in the record 
to support this assertion.

Lastly, in an undated letter, the appellant was informed that 
he was entitled to enroll and had 45 months and until January 
1, 1997 to use Chapter 35 Dependents Educational assistance 
benefits.  The letter was clearly erroneous.  However, the 
letter did not create an award and no benefits were 
issued.  As such, there was no requirement for an 
administrative decision due to error.  As this case does not 
involve compensation or pension, 38 C.F.R. § § 3.103 and 
3.105 (1998) do not apply.



ORDER

Entitlement to Chapter 35 Dependents Educational Assistance 
benefits is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
